Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lakritz, J.), rendered May 9, 1988, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s conviction arose out of the fatal shooting of Benson Simmons on August 8, 1986.
On the instant appeal, the defendant argues that his guilt was not proven beyond a reasonable doubt in view of (1) several inconsistencies in, and between, the testimony of two key prosecution witnesses, (2) the criminal record of one of these witnesses, and (3) alibi testimony proffered by the defense. We disagree. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to *477be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict is not against the weight of the evidence (CPL 470.15 [5]).
We have reviewed the defendant’s remaining arguments and find them to be either unpreserved for appellate review, harmless beyond a reasonable doubt, or without merit (CPL 470.05 [2]; People v Dawson, 50 NY2d 311; People v Galloway, 54 NY2d 396, 400-401; People v Roopchand, 107 AD2d 35, affd 65 NY2d 837; People v Crimmins, 36 NY2d 230). Mangano, P. J., Lawrence, Rubin and Balletta, JJ., concur.